11th
Court of Appeals
                                                                  Eastland,
Texas
                                                             Memorandum
Opinion
 
Roque Tercero-Aranda
Appellant
Vs.                   No.
11-05-00097-CV -- Appeal from Gaines County
Virginia Stewart et al
Appellees
 
Roque
Tercero-Aranda has apparently filed suit in Gaines County against several
defendants including Gaines County Clerk Virginia Stewart.  In examining appellant=s
motions and documentation in this court, it appears that a final, appealable
order has not been entered and that this court does not have jurisdiction over
appellant=s claims.
The
clerk of this court informed appellant of the jurisdictional concerns in a
letter dated March 24, 2005. Appellant has responded by alleging that a
conspiracy exists.  However, nothing in
appellant=s
response, in the original motion,[1]
or in two additional pro se motions[2]
to treat this proceeding as an original proceeding establish that this court
has jurisdiction to entertain appellant=s
arguments at this time.
The
appeal is dismissed for want of jurisdiction.
 
PER CURIAM
 
April 28, 2005
Not designated
for publication.  See TEX.R.APP.P.
47.2(a).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.




[1]Appellant originally filed a motion to reinstate case
or transfer venue.  The motion was denied
by this court on April 14, 2005.


[2]We note that both of these motions were denied on April
21, 2005.